Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered March 3, 1986, convicting him of robbery in the second degree, grand larceny in the third degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review the alleged instances of prosecutorial misconduct during the cross-examination of the testifying codefendant (CPL 470.05 [2]). With regard to the allegedly improper comments made by the prosecutor during summation, the defendant either failed to object, or, after his objection was sustained and the court struck the comments to which he objected, he failed to request further curative instructions, thereby indicating satisfaction with the court’s action (see, People v Medina, 53 NY2d 951, 952; People v Teeter, 47 NY2d 1002, 1003). In any event, even assuming that the prosecutor’s comments were inappropriate, in light of the overwhelming evidence of the defendant’s guilt, reversal would not be required (see, People v Galloway, 54 NY2d 396, 401; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
We have reviewed the contention raised in the defendant’s supplemental pro se brief and find it to be without merit. Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.